*884“The court’s paramount concern in any custody dispute is to determine, under the totality of the circumstances, what is in the best interests of the child” (Matter of Julie v Wills, 73 AD3d 777, 777 [2010]; see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Haggerty v Haggerty, 78 AD3d 998, 999 [2010]). “Because custody determinations depend to a great extent upon an assessment of the character and credibility of the parties and witnesses, deference is accorded to the trial court’s findings, and such findings will not be disturbed unless they lack a sound and substantial basis in the record” (Matter of Otero v Nieves, 77 AD3d 756, 756-757 [2010]; see Haggerty v Haggerty, 78 AD3d at 999; Matter of Julie v Wills, 73 AD3d at 777). Here, the Family Court’s award of sole custody to the mother has a sound and substantial basis in the record and will not be disturbed (see Matter of Peoples v Bideau, 85 AD3d 798 [2011]; Matter of Cavallero v Pena, 83 AD3d 1062, 1063 [2011]). Florio, J.E, Chambers, Hall and Miller, JJ., concur.